TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00408-CV


Isseks Brothers., Inc., Appellant

v.


Dell Marketing, L.P., Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY,

NO. 255,556, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING 



PER CURIAM
	Appellant Isseks Brothers, Inc. has requested that this Court withdraw appellant's
notice of appeal.  Accordingly, we dismiss the appeal.  Tex. R. App. P. 42.1(a)(2).  

Before Chief Justice Aboussie, Justices Yeakel and Patterson
Dismissed on Appellant's Motion
Filed:   August 30, 2001
Do Not Publish